UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Capital Growth Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. During much of the fund's most recent fiscal year, financial markets continued to maintain a "risk-on/risk-off" stance. Top-down judgments regarding the degree of risk facing the global economy and markets dictated many investors' purchase and sale decisions. The fund invests in large U.S. companies that are similar in size to companies in the Russell 1000® Growth Index. Following a summer 2011 sell-off, U.S. equities began to recover during the fourth quarter of last year, rising at their fastest pace since 2009 as improved economic data, a rebound in investor sentiment and solid earnings outweighed lingering Eurozone contagion and U.S. deficit concerns. By the second quarter of 2012, worries that Greece might soon exit the European Monetary Union, sovereign debt downgrades in Europe and soaring debt costs in troubled nations spurred a new round of volatility. On the domestic front, investors were disappointed by lackluster U.S. job growth. In response, the U.S. Federal Reserve Board (the Fed) decided to extend "Operation Twist" (where the Fed has been buying long-term Treasury instruments with the goal of lowering longer-term interest rates in order to boost the economy) through year-end. The month of July ended on a hopeful note, as investors responded positively to the European Central Bank president's declaration that he would do "whatever it takes" to preserve the euro. During the remainder of the third quarter, the European Central Bank's announcement of open-ended but conditional bond buying, a third round of quantitative easing by the Fed and improved U.S. economic data sparked a significant market rally, overshadowing concerns regarding political uncertainty in the United States, recession in the Eurozone and subdued growth for China. Stocks also were boosted by reports that the housing market had displayed improvement and that the manufacturing index had signaled expansion for the first time in four months. "Though the broader investment markets witnessed above-average correlation in their returns earlier in the period, we think that there has been sufficient dispersion in the performance of individual securities in recent months to provide newfound opportunity for actively managed large-cap portfolios." During the 12-month period ended September 30, 2012, Class A shares of DWS Capital Growth Fund returned 30.17%, compared with the Russell 1000 Growth Index return of 29.19%. The fund's outperformance of the benchmark for the 12-month period was driven primarily by stock selection, as selection within seven of the fund's 10 sectors added to relative performance. Positive Contributors to Fund Performance During the 12-month period ended September 30, 2012, stock selection in industrials and the fund's positions in Apple, Inc. and Discover Financial Services were among the top contributors to performance. In industrials, three of the fund's holdings — AMETEK, Inc., Roper Industries, Inc. and TransDigm Group, Inc. — posted strong returns. Investors rewarded AMETEK and Roper, as both companies have made a number of relatively small-sized acquisitions and have been able to manage their new holdings efficiently. TransDigm, an aerospace component manufacturer, benefited from increased orders from Boeing and Airbus during the period, and from having minimal competition in its market. In the case of Apple, the company has strongly benefited from healthy unit sales and profit margins for its iPhone and iPad. Lastly, consumer finance companies including Discover have profited from increased credit card usage by consumers, as well as the reduced volume of write-offs for consumer debt. Negative Contributors to Fund Performance The most significant detractors from relative performance during the period came from holdings in Coach, Inc., Kellogg Company and Cepheid, Inc. Shares of Coach were down sharply after a major competitor went public and took market share, and Coach's sales were negatively affected by the company's failure to offer discount coupons in outlet stores for a period of time. We continue to hold Coach based on the company's favorable growth prospects, especially in emerging markets. Kellogg shares (sold from the portfolio) were hurt by lackluster results for the cereal category in general, and to a lesser extent by commodity price increases. In the case of Cepheid, shares plunged when the medical test maker again cut its earnings forecast. The company's shares rebounded after Cepheid received additional funding, and the portfolio continues to hold the stock. Outlook and Positioning We believe that the globally coordinated policy response to slower economic activity seen thus far in 2012 may result in a lift for equity performance during the remainder of the year. However, we are keeping an eye on market expectations surrounding the pending U.S. "fiscal cliff" (tax hikes and automatic spending cuts that will occur in early 2012 and could derail the U.S. recovery unless Congress takes action) that could weigh on the markets toward year-end. Though the broader investment markets witnessed above-average correlation in their returns earlier in the period, we think that there has been sufficient dispersion in the performance of individual securities in recent months to provide newfound opportunity for actively managed large-cap portfolios, including DWS Capital Growth Fund. Overall, we think that companies in a position to take market share in a growing business sector are the most attractive. Despite our outlook for moderate economic growth, there are many market sub-sectors where such opportunities exist. For example, within technology, we are looking to take advantage of continued strong demand by businesses and consumers for smartphones, wireless and cloud storage. In health care, we seek to own drug firms with strong product pipelines. In selecting stocks for the portfolio, we continue to strongly emphasize bottom-up research as well as investment themes that we believe are attractive. Because of the current uncertainty over the direction and pace of the global economy, we continue to deemphasize macroeconomic factors in our selection process. Ten Largest Equity Holdings at September 30, 2012 (34.3% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 10.5% 2. QUALCOMM, Inc. Developer and manufacturer of communication systems 3.7% 3. EMC Corp. Provider of enterprise storage systems, software, networks and services 2.8% 4. Google, Inc. Provides a Web-based search engine for the Internet 2.8% 5. Oracle Corp. Supplier of software for enterprise information management 2.5% 6. Celgene Corp. A global biopharmaceutical company 2.5% 7. Express Scripts Holding Co. A full-service pharmacy benefit management and specialty managed care company 2.5% 8. Costco Wholesale Corp. Operator of wholesale warehouse stores 2.4% 9. General Electric Co. A diversified technology, media and financial services company 2.3% 10. Accenture PLC Provides management and technology consulting services and solutions 2.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 2009. • Prior to joining Deutsche Asset Management, Managing Director of Deutsche Bank Private Wealth Management, head of U.S. Equity Strategy, manager of the U.S. large cap core, value and growth portfolios, member of the U.S. Investment Committee and head of the Equity Strategy Group. • Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. • BA and MBA, Fordham University. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 1995, served in DB Private Wealth Management from 1995-2004; served as US equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset Management in 2007. • Portfolio manager for US Large Cap Equity: New York. • BS, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 2000. • Equity Research Analyst covering the financial services sector from 2001-2009. • Previously served as a member of the Large Cap Core Equity team. • BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index tracks those stocks in the Russell 1000® Index with higher price-to-book ratios and higher forecasted-growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. Correlation is a measure of how closely two variables move together over time. A 1.0 equals perfect correlation. A -1.0 equals total negative correlation. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Russell 1000® Growth Index† % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Russell 1000® Growth Index† % No Sales Charges Class R % Class S % Institutional Class % Russell 1000® Growth Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.04%, 1.96%, 1.81%, 1.29%, 0.77% and 0.70% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of the Fund's original share class (Class AARP) of DWS Capital Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Class AARP shares converted into Class S shares on July 14, 2006. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 9/30/12 $ 9/30/11 $ Distribution Information: Twelve Months as of 9/30/12: Income Dividends $ $
